Exhibit 10.45

 

LEASE AND AGREEMENT-SPRING 1995
(Lower Lots)

 

This Lease and Agreement-Spring 1995 Lower Lots (hereinafter “Agreement”) is
made this 15th day of August, 1995 between the Andrianakos Limited Liability
Company, a Colorado Limited Liability Company, the Lessor, and Anchor Coin, Inc.
d/b/a Colorado Central Station Casino, Inc., the Lessee.

 

WHEREAS, the parties hereto are also parties to the following lease, which
concerns a portion of property, which is the subject hereof:

 

Renewed Vacant Ground Lease for Parking Lot Purposes (Lower Lot), dated
August 19, 1994, recorded at Book 568, Page 291, Gilpin County Clerk and
Recorder’s Office (hereinafter “Lower Lot Lease”); and,

 

WHEREAS, the Lower Lot Lease has expired, but by action of the parties has
become a month to month lease, and the parties mutually wish to revise, restate
its terms and enter into this new Agreement, which completely replaces and
supersedes the terms, covenants, agreements, and all other elements of the
aforesaid Lower Lot Lease in all respects; and,

 

WHEREAS, the parties also wish to address the lease of additional property,
which has not heretofore been the subject of any lease agreement between them.

 

NOW THEREFORE BE IT AGREED AS FOLLOWS:

 

A.           LEASE

 

A-1.     Property Description. The following described property is the subject
of this Agreement (hereinafter collectively “The Property”). The specific
description of The Property is set forth on Exhibit A attached hereto and
incorporated herein. A map of The Property is attached hereto as Exhibit B. The
Property which is the subject of this Agreement may include, by virtue of the
Option set forth in paragraph A-6 hereinafter, any land acquired or developed by
the Lessor, or its individual members, within Black Hawk, Colorado during the
term of this Agreement or any renewal thereof.

 

A-2.     Term and Rental Rates. The Lessee shall have and hold The Property from
the date hereof to and until twelve o’clock noon on the date of June 1, 2004, at
and for a rental rate beginning One Hundred Eighty (180) days after the date
hereof of One Hundred Thousand Three Hundred Forty Dollars ($100,340.00) per
month, payable monthly on or before twelve o’clock noon on the first day of each
calendar month during said term at the office of the Lessor as set forth below
without notice. The foregoing base rental rate may be increased by operation of
the provisions of paragraph B-5 hereinafter. Prior to One Hundred Eighty (180)
days from the date hereof the rental rate shall be Thirty Thousand Dollars
($30,000.00) per month.

 

--------------------------------------------------------------------------------


 

A-3.     Renewals. This Agreement may be renewed at Lessee’s sole option for up
to eighteen (18) additional terms of five (5) years each. Renewal shall be
automatic for each term unless Lessee gives its notice of non-renewal not less
than six months prior to the end of any term.

 

A-4.     Possible Termination of Renewal Rights. The parties hereto are also
parties to that certain Spring 1995 - Amended and Restated Vacant Ground Lease
for Parking Lot Purposes and Agreement (Upper Lot) (hereinafter “Upper Lot
Lease”), of even date herewith. The Upper Lot Lease itself contains renewal
provisions. In order for the Lessee to effect the renewal provisions of this
Agreement during the primary term or any automatic renewal of the Upper Lot
Lease, the Upper Lot Lease must either, 1) be in effect as of the date of any
renewal exercise; or, 2) the Lessee must have at least offered to renew the
Upper Lot Lease pursuant to the terms of paragraph A-3 thereof. Notwithstanding
the foregoing, if Lessee does not renew or terminates the Upper Lot Lease for
reasons beyond its control, including but not limited to the discovery of
hazardous substance or acts of God making the property unusable, the Lessee may
continue to effect any renewal provisions of this Agreement.

 

A-5.     Rental Rate Indexing. At one year intervals beginning June 1, 1996, the
rental rate paid to Lessee will be indexed to correspond to any rise or fall in
the cost of living. Any increase or decrease in rental rate will be limited to a
three percent (3%) difference from the previous year’s rate. The parties agree
to use the Consumer Price. Index figures for the Denver/Boulder Standard
Metropolitan Statistical Area released by the U.S. Department of Commerce, or
its successor, most recently preceding the June first of the subject year to
determine any change of the cost of living.

 

A-6.     Option. In the event the Andrianakos Limited Liability Company, or its
individual members, develops or purchases additional property in Black Hawk,
Colorado, which would be suitable for either parking lot or building purposes,
they will offer to the Lessee a first option to immediately lease, for the
remaining term of this Agreement and any renewals, that property for either
parking lot or building purposes. Lessee must exercise any option by Thirty (30)
days from the date it is notified by Lessor that any additional property is
available. If Lessee does not exercise its option regarding any particular
addition parcel of land, said option will be forever lost concerning such
particular additional parcel.

 

A-7.     Cancellation. Lessee, at its sole option, shall have the right to
cancel this Agreement in the event that, 1) casino style garbing equivalent or
greater to that presently allowed is legalized within a Sixty (60) mile radius
of the present Black Hawk City Hall; or, 2) the provisions allowing casino style
gaming equivalent to that presently allowed are repealed or restricted in any
way. Any such cancellation will require Six (6) months notice to Lessor. In the
event of such cancellation, Lessee’s interest in The Property will be
transferred to the Lessor in good operating condition with all obligations paid
through the cancellation date, and the Lessor will refund Lessee’s deposit.

 

2

--------------------------------------------------------------------------------


 

Moreover, this Agreement will become null and void and of no further effect
between the parties.

 

A-8.     Lessee’s Possible Construction. It is specifically agreed the Lessee
has the right, during the term of this Agreement or any renewal, to place,
build, erect and maintain structures upon any portion of The Property. Such
structures may include, but are not limited to, gaming casinos. Any and all
costs for any and all structures will be the Lessee’s. Any and all permits or
licenses necessary for any and all structures will be obtained by the Lessee.
Any and all construction upon The Property must meet all zoning and building
requirements and standards. Lessee agrees that it will not allow any liens or
encumbrances to attach to The Property as the result of any construction. Lessee
further agrees to allow Lessor access to any construction site for the purpose
of Lessor posting notices to that affect. The Lessee acknowledges that upon
termination of this Agreement any structures upon The Property will remain with
The Property and become property of the Lessor. The Lessor will not be required
to pay or compensate Lessee for any structures and Lessee acknowledges and
assumes all cost risk associated with construction of any structures upon the
leasehold estate which is the subject of this Agreement. Lessee agrees to
transfer its interest in any structures upon The Property to Lessor upon
termination of this Agreement for any reason. Lessor agrees to accept without
any further cost to Lessee, any structures upon The Property transferred upon
termination as long as they are in good condition.

 

A-9.     Previous Lease Superseded. The Lower Lot Lease and all other previous
agreements between the parties concerning any portion of The Property are
entirely replaced and superseded in all respects by this Agreement.

 

B.            ADDITIONAL AGREEMENTS

 

B-1.      Deposits. Both parties acknowledge that a deposit of Twelve Thousand
Dollars ($12,000.00) was paid by the Lessee to the Lessor pursuant to the Lower
Lot Lease the Lessor will continue to hold this deposit without interest. Upon
Lessee’s faithful performance of the terms and conditions of this Agreement, and
any renewal, the Lessor will return said deposit, without interest, to Lessee
upon Lessor’s inspection of The Property, all of which must occur within Sixty
(60) days of the termination of this Agreement or any renewal.

 

B-2.      Excavation and Wall Construction. Lessee, at its sole cost, agrees to
complete, all necessary excavation and installation of necessary retaining
walls, as may be needed for Lessee’s use of any portion of The Property. The
Lessee will be allowed One Hundred Eighty (180) days from the date hereof as a
construction period for these activities, during which time the rental rate will
be reduced as set forth in paragraph A-2 above. After expiration of the One
Hundred Eighty (180) day construction period, the rental rate shall increase as
set forth in paragraph A-2 notwithstanding whether the activities have been
completed. If after completion of these activities, and due to

 

3

--------------------------------------------------------------------------------


 

reasons beyond the Lessee’s control, the full amount of The Property is not
available for Lessee’s use, the Lessee may reduce the amount of any rent payable
by prorating the amount of the land available to that contemplated by the
above-stated property description. Land not available because of its use for set
back requirements and subjacent support will not reduce the amount of The
Property.

 

B-3.      Taxes/Parking Fees. The rent hereinabove set forth for all of The
Property is the total rent for the term of this Agreement. Lessor is not
entitled to any royalty or any other percentage payments. No additional changes
shall be made for Lessor’s insurance, taxes or other assessments associated with
The Property except those listed in this paragraph. During 1996 Lessee will pay
when due one-half of the property taxes assessed upon The Property for the year
1995. Beginning in the year 1997 and thereafter for the term of this Agreement
or any renewal, Lessee will pay when due all property taxes assessed upon The
Property for the preceding year, including those taxes assessed for any
improvements made by Lessee, except for any taxes in any way associated with the
cost of any street, sidewalk, curb, gutter, street lighting or drainage
improvements done independently or at the behest of the City of Black Hawk.
These property tax payments described will continue through those taxes, or
proportionate part thereof, assessed for the final year, or proportionate part
thereof, of the leasehold. Lessee will also be responsible directly to the City
of Black Hawk, for that City’s private lot parking fee, if any, during the term
of this Agreement. Said fee is currently four dollars ($4.00) per parking space
per day.

 

B-4.      Permits and Zoning. Lessor represents and warrants no “Federal 404
Permits” are presently required for use of The Property for surface parking lot
purposes. Lessor further represents it is currently processing any City of Black
Hawk permits or zoning requests necessary from use of The Property for surface
parking lot purposes. Lessee will be responsible for obtaining any other zoning
changes or permits needed to use The Property for other purposes. Lessor will
provide reasonable cooperation in obtaining any such permits as necessary. If
the Lessee is not successful in obtaining only those City of Black Hawk permits
and zoning considerations necessary to use The Property for surface parking lot
purposes within Sixty (60) days of the date hereof Lessee at its sole discretion
may either terminate this Agreement without further costs or accept Lessor’s
indemnification for any losses suffered by Lessee as a result of not having said
permits and zoning considerations.

 

B-5.      Warranties and Title Matters. Lessor warrants and represents that
marketable title to The Property and Lessor’s right to rent The Property to
Lessee is encumbered and restricted by only the following:

 

1) That portion of The Property composed of land within Lots 1 through 12, are
encumbered by certain documents related to a loan to Lessor made by the Bank of
Cherry Creek (“Bank”). Those documents (hereinafter collectively “Security
Documents”) include:

 

4

--------------------------------------------------------------------------------


 

a)     A Promissory Note dated March 31, 1995 from the Bank to the Andrianakos
Partnership (“A-P’ship”);

 

b)    A Deed of Trust dated March 31, 1995 granted by the A-P’ship, recorded at
Book 579, Page 22 in the Gilpin County Colorado records;

 

c)     An Assignment of Rents and Leases dated March 31, 1995 from the A-P’ship
to the Bank, recorded at Book 579, Page 26 in the Gilpin County Colorado
records;

 

d)    A Security Agreement dated March 31, 1995 from the A-P’ship to the Bank;
and

 

e)     UCC Financing Statements from the A-P’ship securing the Bank, recorded at
reception no. 952025364 of the Colorado Secretary of States office, reception
no. 9500037938 of the Denver County, Colorado records, and Book 579, Page 94 of
the Gilpin County Colorado records.

 

2) The need to resolve the following requirements:

 

a)     Deeds or legal proceeding disposing of any interest of Horace
Humphrey, Jr., Robinson Reduction Co, William C. Fullerton, and Albert Rogers;

 

b)    Deeds or legal proceedings disposing of the reservations contained in the
patents to the City of Black Hawk, recorded May 13, 1874, Book 56, Page 555, and
July 21, 1877, Book 62, Page 456;

 

e)     Deeds or legal proceedings disposing of any right of third parties in and
to any roadway crossing lots 1-4, Block 50, City of Black Hawk, as shown on land
survey plat made by Glenn A. True, recorded in the office of the City Clerk and
Recorder of Gilpin County, file no. 5-93-3;

 

d)    Deeds or legal proceedings disposing of the right-of-way across a portion
of The Property for the benefit of the Big Spring Mine as reserved in the Deed
from Horace Humphrey to Horace Humphrey, Jr., recorded at Book 72, Page 525, and
subsequent Deeds; and

 

e)     Deeds or legal proceedings disposing of the right-of-way across a portion
of The Property for the benefit of the Running Load Mine,

 

5

--------------------------------------------------------------------------------


 

as reserved in Deed from H.E. Humphrey to William B. Willard recorded Book 112,
Page 157, and subsequent Deeds.

 

3) Lots 5, 6, and 7, Block 50 of The Property are encumbered by mineral rights
reservations appearing in deeds from Arthur T. Dollaghan and Rosemary J. Dooley,
and Elizabeth L. Callahan recorded at Book 579, Page 19 and 20.

 

4) The need to resolve the following requirements:

 

a)     Miner’s Mesa Road encroaches upon the East Nine (9) to Eleven (11) feet
of Lot 12, Block 50, and a small segment of Parcel B described in Exhibit A
extending South from its boundary with said Lot 12.

 

b)    Clarification that a One Hundred (100) foot easement across the entire
width of the Thomas Kelly mining claim exists pursuant to that certain deed
recorded October 2, 1992, Book 532, Page 376, but does not encroach upon The
Property.

 

5) The need to resolve the following requirements:

 

a)     An undefined easement and right-of-way for various purposes exists in
favor of Western Diversified Builders, Inc. pursuant to an instrument recorded
May 1, 1995 at Book 580, Page 161.

 

b)    Encroachment by a roadway easement in favor of Western Diversified
Builders, Inc., pursuant to an instrument recorded October 2, 1992, Book 532,
Page 382.

 

c)     Encroachment by a roadway easement in favor of Western Diversified
Builders, Inc., pursuant to an instrument recorded January 6, 1995, Book 575,
Page 165.

 

6) Any differences in the description of the common boundary of The Property on
the North with Main Street, Black Hawk as set forth in those Boundary Agreements
recorded April 4, 1995 at Book 579, Pages 30 and 48.

 

7) Any encumbrances related to that portion of The Property composed of the
Gabriel Spalti mining claim, including but not limited to any claim of ownership
by Houston Mining Company.

 

6

--------------------------------------------------------------------------------


 

Regarding subparagraph 1), Lessor and its individual members represent they have
no other obligations owed to the Bank except those evidenced by the Security
Documents. The Lessor and its individual members further agree they will not
request or obtain any further advances from the Bank pursuant to the Security
Documents. Lessor also acknowledges it has conveyed to Lessee an assignment of
Lessor’s rights to cure any of its defaults under the Security Documents, said
assignment to be exercised at Lessee’s sole discretion. In the event Lessee
undertakes any cure, all costs associated with said cure, including but not
limited to any money paid to the beneficiary of the Security Documents, may be
set off against any rental payment due Lessor under this Agreement.

 

Regarding the resolution of the requirements set forth in subparagraph 2),
Lessor agrees to promptly undertake and make substantial progress toward
completion within one year, the resolution of these requirements. Lessee at its
sole option may either assist Lessor in these undertakings, or take the lead
role in their prosecution. If the parties are unable to complete any necessary
undertakings within a reasonable period, Lessee at its sole option may cancel
this Agreement. In any event, until such time as the requirements have been
satisfied, Lessor agrees to indemnify Lessee for any costs Lessee may reasonably
incure in any attempt to satisfy these requirements. Any losses Lessor incurs as
a result of non-satisfaction of these requirements, may be set off against any
rental payment owed Lessee.

 

Regarding the reservations set forth in subparagraph 3), The Lessee agrees to
except these reservations from the overall requirements to deliver marketable
unencumbered title.

 

Regarding the encroachment and easement described in subparagraph 4), the Lessee
agrees to except this encroachment and easement from the overall requirements to
deliver marketable unencumbered title if Lessee, with Lessor’s good faith
cooperation, within Sixty (60) days from the date hereof, is successful in
obtaining from the City of Black Hawk a waiver or variance from any set back
requirements along the Eastern edge of the portion of The Property described in
subparagraph 4) a) or other considerations, plus a relinquishment of the City’s
easement rights concerning portions of The Property. If, despite its best
efforts, Lessee is not able to obtain the set back waiver/variance, or other
acceptable considerations, then a prorate reduction in the rental rate will
occur based upon the proration of The Property needed for any set back
requirements to The Property as a whole. Moreover, if despite its best efforts,
Lessee is not able to obtain relinquishment of the City’s easement, the Lessee,
at its sole option may either cancel this Agreement or reduce future rental
payments based upon the ratio of the area encumbered bears to the entire area of
The Property.

 

Regarding the undefined easement and right-of-way and encroachments described in
subparagraph 5), the Lessee, with Lessor’s good faith cooperation, agrees to
seek a satisfactory definition and limitation thereof. If, despite Lessee’s best
efforts, the Lessee

 

7

--------------------------------------------------------------------------------


 

is unsuccessful in obtaining the necessary definition and-limitation within
Sixty (60) days of the date hereof, the Lessee, at its sole option may either
cancel this Agreement or accept Lessor’s indemnification for any losses suffered
by Lessee as the result of not obtaining the subject definition and restriction.

 

Regarding the differences in the description of the common boundary of The
Property with Main Street described in subparagraph 6), the Lessee, with
Lessor’s good faith cooperation, will resolve such differences by obtaining from
the City of Black Hawk any necessary correction deed. If, despite Lessee’s best
efforts, the Lessee is unsuccessful in obtaining the necessary correction deed
within Sixty (60) days of the date hereof, the parties will jointly determine if
the lack thereof affects Lessee’s use of The Property under this Agreement. If
the parties determine there is an adverse affect suffered by the Lessee, any
such adverse affect will be compensated by an appropriate reduction in future
rental payments.

 

Regarding any circumstances described in subparagraph 7), the Lessor, at its
sole cost, shall resolve the same to Lessee’s good faith satisfaction within
sixty (60) days of the date hereof. If the encumbrances are not resolved within
said sixty (60) days Lessee may, at its discretion, cancel this Agreement,
prorate future rental payments based upon the ratio of The Property so
encumbered to The Property described in Exhibit A, or accept Lessor’s
indemnification for any costs reasonably incurred by Lessee as a result of not
resolving the encumbrance.

 

After conclusion of all undertakings necessary to remove the encumbrances
described in subparagraphs 2), 4), 5), 6) and 7), Lessor agrees to thereafter
maintain marketable unencumbered title sufficient to allow Lessee’s use as
herein described, including those possible activities discussed in paragraph A-8
above, throughout the term of this Agreement and any extension thereof. Lessor
further agrees to provide Lessee prior to execution of this Agreement an
up-to-date title commitment, in the amount of One Million, Two Hundred Thousand
Dollars ($1,200,000.00), showing marketable title to The Property in the
Andrianakos Limited Liability Company except for the encumbrances listed in
subparagraph 1), 2), 3), 4), 5), 6) and 7). As part of the closing associated
with the execution of this Agreement Lessor will furnish all requirements
specified in said title commitment. Lessor agrees that during the term of this
Agreement or any renewal, it may not use The Property for any collateral or
security purposes if said use would in any way interfere, encumber, or proport
to be superior to Lessee’s use and enjoyment of the leasehold which is the
subject of this Agreement.

 

The parties recognize the portion of Lot 1, Block 50 which is West of the
Eastern Twenty (20) feet described as part of The Property is the subject of a
quiet title action pending in Gilpin County, District Court, which action was
initiated by the Lessor. If Lessor, within One (1) year of the date hereof can
deliver Lessee marketable unencumbered title to said westerly portion of Lot 1,
Lessee at its sole option may agree to add said land to this Agreement. If the
said land is added to this Agreement, the

 

8

--------------------------------------------------------------------------------


 

base rental rate set forth in paragraph A-3 herein above will be increased in
proportion to the ratio of the size of said westerly portion of Lot 1 bear to
The Property as described in Exhibit A.

 

B-6.                 CORPS or EPA Permits. Lessor represents and warrants that
other than possible request for a drainage easement upon Lot 12 no U.S. Army
Corps of Engineers and/or U.S. Environmental Protection Agency permits or
permissions are required before The Property may be used as contemplated by this
Agreement. However, if other permits or permission are necessary in the future
for use of The Property as contemplated by this Agreement, which necessity is
not the result of Lessee’s actions, it will be the Lessor’s responsibility to
obtain the same. All rental payments to Lessor will be abated during the time it
takes for the Lessor to obtain any such necessary permits or permission. Lessor
will retain any causes of action it may have against any third party resulting
from such situation.

 

B-7.                 Grading and Finishing. The parties recognize that the
portion of The Property which was the subject of the Lower Lot Lease is graded
and surfaced for use as a parking lot. The parties further acknowledge that the
remaining portion of The Property have not been graded for parking lot purposes.
Therefore, the Lessee, at Lessee’s sole cost, agrees that if it uses The
Property for surface parking purposes it will be responsible for excavating the
remaining portion of The Property to a five (5%) percent grade. Thereafter, the
Lessee, at its sole cost, shall complete the finish grading (finish grading
defined as no more than plus or minus one-tenth of a foot), pave and provide
necessary drainage facilities, signage, painting, lighting, fencing, parking lot
attendant and storage structures as deemed necessary by the Lessee for the
remaining portion of The Property. The parties further recognize that the City
of Black Hawk or other regulatory agency may require a retaining wall to be
built behind the remaining portion of The Property. The construction of any
retaining wall or walls will be done by the Lessee at the Lessee’s sole cost.
Any such finished wall or walls must be approved by any and all regulatory
agencies, including the City of Black Hawk and deemed acceptable by the Lessee’s
insurance company, in the exercise of their good faith discretion.

 

B-8.                 Relocation of Historical House. The parties recognize that
an old house exists on The Property. This house will be moved to a new site and
relocated to other property by the Lessor at its sole cost. Any restoration of
the old house itself, if any is done, will be paid by the Lessor.
Notwithstanding any movement of the house, the house shall remain the property
of Lessor who shall be responsible therefore. If Lessor, for reasons beyond its
control, is unable to move the old house off of The Property, and the Lessee
requests, the parties agree to renegotiate this Agreement as necessary to
aleviate any adverse effects upon the Lessee’s use of The Property.

 

B-9.                 Hazardous Substances. The Lessor represents it has obtained
soil reports showing the absence of contamination upon The Property.
Nevertheless, the

 

9

--------------------------------------------------------------------------------


 

parties recognize The Property is located in an area that was the site of mining
activities and that other parcels of property in the area have been the subject
of EPA Superfund actions or otherwise may be the location of hazardous
substances. If any hazardous substances, as such term is defined in § 101(14) of
CERCLA, 42 U.S.C. § 96-01(14), are found at any time at The Property, Lessor
will be given four (4) months to correct the situation, then if the situation is
not corrected, Lessee, at its option, may terminate this Agreement, in whole or
in part, and vacate the affected land. If Lessee is unable to use The Property,
all rental payments will be abated during any cure period of up to four
(4) months. Upon any termination, any improvements made upon the land will
remain but the Lessee will be without any further responsibility for any payment
of rent or other performance under this Agreement for the pro rata portion of
The Property so affected.

 

B-10.           Utilities/Services. Lessee shall be responsible and hold the
Lessor harmless for the costs, including installation, of any and all utility
services requested by Lessee regarding The Property. This provision includes,
without limitation, electricity, telephone, trash removal, water and sanitary
sewage, including portable toilet facilities.

 

B-11.           Proof of Liability Insurance. Lessee shall furnish Lessor with
proof of Lessee’s liability insurance coverage for its operations on The
Property at six (6) month intervals. Lessor will also be made an additionally
named insured. If Lessee fails to provide a periodic proof of coverage, it will
have thirty (30) days from the receipt of such notice from Lessor to provide
said proof. The minimum coverage shall be: 1) from the Lessee itself -
garagekeepers $250,000.00 and general liability $1,000,000.00 on The Property
and any improvements; and, 2) from Lessee’s valet service - garage liability
$1,000,000.00.

 

B-12.           Compliance with Law. Lessee agrees not to use The Property for
any purpose prohibited by the laws of the United States, Colorado or the
Ordinances of the City of Black Hawk. Lessee further agrees to keep sidewalks in
front of and around The Property, and The Property itself, free from ice and
snow, litter, dirt, debris, and other obstructions and to keep them clean and in
a sanitary condition as required by applicable laws and regulations.

 

B-13.           Damage to Property. In the event The Property becomes untenable
due to damage by flood, earthquake, landslide or acts of God, which acts are not
caused by the Lessee, and the Lessor is unable to affect a repair thereof within
Three (3) months of the date of any such occurrence, this Agreement may be
thereupon terminated, in whole or in part, by the Lessee and the Lessee will
have no further responsibility for payment or rent or other performance under
this Agreement or affected portion thereof. All rental payments to the Lessor
for the affected portion of The Property will be abated during the time it takes
Lessor to repair.

 

B-14.           Eminent Domain. In the event The Property, or any part thereof,
is acquired by the exercise of the power of eminent domain, or pursuant to an
agreement

 

10

--------------------------------------------------------------------------------


 

in lieu of the exercise of the power of eminent domain, the rental and all other
obligations and conditions under the Agreement shall be abrogated for that part
of the land acquired, but on that part of the land that is not pro rated said
rents, obligations and conditions shall remain in force and of full effect.
These rents and other obligations and conditions continuing, however, until the
occupancy is surrendered to the acquiring party. The Lessee, however, shall be
entitled to share in the award or settlement for compensation and damages for
the diminished value of that part of the leasehold that was not acquired. The
Lessee shall be entitled in said award or settlement to all compensation for any
improvements it constructed on The Property. The Lessor shall be entitled in
said award or settlement to compensation for the land, both leasehold and
remainder, that are acquired or were threatened to be acquired and for the
diminished value of that part of the remainder which was not acquired. The
parties realize in the event of the threat of or the exercise of the power of
eminent domain, it may be necessary to obtain separate appraisals to determine
the Lessor’s and Lessee’s interests, after the value of the parcel as a whole
has been determined.

 

B-15.           Access. The Lessor will be permitted reasonable access to The
Property for inspection purposes during normal business hours (8:00 a.m. to
5:00 p.m., Monday through Friday, excluding holidays) except for any access
necessitated by an emergency.

 

B-16.           Notices. Any and all notices, demands or other communications
required or desired to be given under the provisions of this Agreement shall be
given in writing, delivered personally, sent by registered or certified mail
return receipt requested postage prepaid, or by telefax addressed as follows:

 

 

LESSEE:

Anchor Gaming

 

 

815 Pilot Road, Suite G

 

 

Las Vegas, Nevada 89119

 

 

Attention:  General Manager, Gaming Operations

 

 

 

 

 

Telefax:    (702) 896-6221

 

 

Telephone:  (702) 896-7568

 

 

 

 

LESSOR:

Andrianakos Limited Liability Company

 

 

7472 South Odessa Circle

 

 

Aurora, Colorado 80016

 

 

 

 

 

Telephone:  (303) 680-1804

 

11

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

Andrianakos Limited Liability Company

 

 

c/o 1790 30th Street, Suite 305

 

 

Boulder, Colorado 80301

 

 

Attention: Dennis L. Blewitt, Esq.

 

 

 

 

 

Telefax:  (303) 444-6349

 

 

Telephone: (303) 449-8772

 

or such other address as either party may designate from time to time by written
notice to the other party. Notice shall be effective upon transmission.

 

B-17.           Waiver of Breach. The waiver of any breach of any of the
provisions of this Agreement by either party shall not constitute a continuing
waiver of any subsequent breach of said party of either the same or any other
provision of this Agreement.

 

B-18.           Entire Agreement. This Agreement represents the entire agreement
of the parties with respect to the subject matter hereof, and neither the Lessee
nor the Lessor have relied on any other fact or representation not expressly set
forth herein,

 

B-19.           Paragraphs Interrelated. Each paragraph of this Agreement is
interrelated to the other paragraphs and is not severable except by mutual
consent of the parties.

 

B-20.           Modifications. This Agreement may be modified, amended, or
changed in whole or in part only by an agreement in writing, duly authorized and
executed by both the Lessee and Lessor with the same formality as this
Agreement.

 

B-21.           Binding on Successors. The terms and conditions of this
Agreement will be binding and obligatory upon the heirs, successors and assigns
of either party. Upon assignment to a qualified assignee the assignor will be
released from any further obligations under this Agreement.

 

B-22.           Recordation. Following the execution of this Agreement, the
Lessee may cause it, or a memorandum thereof, to be recorded in the Gilpin
County Clerk and Recorder’s Office in Central City, Colorado.

 

B-23.           Governing Law. This Agreement and its application shall be
construed in accordance with the laws of the State of Colorado.

 

B-24.           Headings for Convenience Only. Paragraph headings and titles
contained herein are intended for convenience and reference only and are not
intended to define, limit, or describe the scope or intent of any provision of
this Agreement.

 

12

--------------------------------------------------------------------------------


 

B-25.           Arbitration. The parties agree to resolve any disputes arising
out of this Agreement through binding arbitration.

 

B-26.           Attorneys’ Fees. In the event of any arbitration or litigation
arising out of this Agreement, the party prevailing shall be entitled, in
addition to other damages or costs, to receive attorneys’ fees from the other
party.

 

B-27.           Sublease. The Lessee may sublease The Property for any purposes
with the permission of the Lessor, which permission shall not be unreasonably
withheld, especially if the proposed sublease is for parking lot purposes or for
continuation of the purposes associated with any structure constructed or
maintained upon The Property.

 

B-28.           Agreement Not to Compete. For the term of this Agreement and any
renewal thereof, the Lessor, and its members individually, except for Dennis L.
Blewitt, agree they will not in any way operate or participate to a significant
degree in the management of any competing gaming casino which casino is located
within the City of Black Hawk, Colorado.

 

B-29.           Lessee’s Financial Statement. Lessee agrees it will provide,
upon Lessor’s request, but no more frequently than annually, a copy of its
financial statement and any 8-K, 10-K or 10-Q reports.

 

13

--------------------------------------------------------------------------------


 

LESSEE

 

LESSOR

 

 

 

 

 

 

ANCHOR COIN, INC., D/B/A
COLORADO CENTRAL STATION
CASINO, INC.

 

ANDRIANAKOS LIMITED LIABILITY
COMPANY

 

 

 

 

 

By:

/s/ Ioannis Andrianakos

By:

 /s/ Stanley E. Fulton

 

 

Ioannis Andrianakos, Managing Member

 

Stanley E. Fulton, Chief Executive Officer

 

 

 

14

--------------------------------------------------------------------------------